ON PETITION FOR REHEARING
On consideration of the Petition for Rehearing of plaintiff-appellant Jesse M. Aver-hart and plaintiffs-appellants Joan M. Sand-quist and Theodore C. Sandquist, and the Response of defendants-appellees US West Management Pension Plan and John G. Shea thereto, the court finds and concludes as follows:
The Petition for Rehearing addresses primarily the argument of plaintiffs-appellants that the district court erred by not limiting its review to “only the arguments and evidence before the administrator at the time” the decision was made to deny their benefit claim. See Sandoval v. Aetna Life & Casualty Ins. Co., 967 F.2d 377, 380 (10th Cir.1992) (“the district court generally may consider only the arguments and evidence before the administrator at the time it made that decision”). The petition asserts that various evidentiary items were heavily relied on by the district court which were not before the administrator of the Plan when the benefit claims were rejected.
In connection with our opinion, the petition says that we erred in disregarding this argument on the reasoning that “the record on appeal does not disclose the nature and extent of the evidence before the [Employees’ Benefit Committee] when it denied'plaintiffs’ claim for 5 + 5 benefits or whether that evidence differed from what the district court relied on below,” so that we could not determine whether the court below exceeded its evidentiary bounds in its review of the administrative ruling. Op. at 1487. The petition points to the supplemental affidavit of defendant-appellee John G. Shea, which did state that he had had the opportunity to review the records of the EBC and could state with specificity what documents and materials were presented to and reviewed by the EBC regarding each of the appeals. Averhart App. at 116; Sandquist App. at 120.
We agree that the affidavit may reasonably be read to delineate the limits of the documentary materials before the EBC when it denied the appeals and thus to stake out the evidentiary bounds that the district court should have observed. Nevertheless, we conclude that the petition shows no prejudicial error in the reasoning and the judgments entered below. The essential basis for the district court’s ruling was that the EBC’s interpretation was not arbitrary and capricious in holding that the plaintiffs-appellants were not eligible for the 5 + 5 Amendment benefits “because they were not active employees on the payroll as of February 28, 1990 or on a leave of absence which guaranteed reinstatement.” Memorandum Opinion and Order at 7. That ruling turned on the provisions in the 5 + 5 Amendment to the US West Management Pension Plan and the Enhanced Management Transition Plan. The judge reasoned that although’the US WEST Management Pension Plan did not contain specific language requiring participants to be “active employees on the payroll,” the 5 + 5 Amendment to the Plan and the Enhanced Management Transition Plan contain language to that effect. Memorandum Opinion and Order at 7.
Those controlling documents — the 5 + 5 Amendment and the EMTP — have been clearly recognized as proper grounds for consideration by the district court. These documents were discussed in plaintiff-appellant *1491Averhart’s opening brief, pp. 2-6, and in plaintiffs-appellants Joan M. Sandquist’s and Theodore C. Sandquist’s opening brief, pp. 2-6.The briefs both recognize, p. 8, that the appeals to the EBC were denied for reasons that the EMTP did not guarantee reinstatement; one must have been an active employee on the payroll as of February 28, 1990, or on a leave of absence which guaranteed reinstatement; and that because the plaintiffs-appellants did not meet the eligibility requirements, their appeals were denied. When the district court held that the interpretation of the Employees’ Benefit Committee was not arbitrary and capricious, it grounded its ruling on the controlling provisions of the EMTP and the 5 + 5 Amendment. We are not persuaded that the plaintiffs-appellants have shown any prejudice to them by any violation by the district court of the proper evidentiary bounds it should have followed in making its ruling.
We hold that the petition of the plaintiffs-appellants, and all of the arguments made therein, fail to show any error prejudicial to them and accordingly the petition is DENIED.